Appeal by the defendant from a judgment of the Supreme Court, Kings County (Maraño, J.), rendered March 25, 1991, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in denying the defendant youthful offender treatment (see CPL 720.20 [1]; People v Kinloch, 7 AD3d 734, 735 [2004]; People v Gonzalez, 265 AD2d 216 [1999]). Prudenti, EJ., Mastro, Fisher and Lunn, JJ., concur.